In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-07-00178-CR
______________________________


MELVIN THOMAS WALTON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 27295-B


                                                 



Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            Melvin Thomas Walton appeals from his conviction on his plea of guilty to the offense of
forgery.  See Tex. Penal Code Ann. § 32.21(d) (Vernon Supp. 2007).  The sentence was imposed
September 27, 2007.  Walton filed a notice of appeal November 1, 2007.  
            According to Rule 26.2, Walton had thirty days after the day sentence was imposed to file
a notice of appeal, or timely file a motion for new trial and thereby extend his time to file a notice
of appeal.  See Tex. R. App. P. 26.2(a)(1), 21.4.  Walton's motion for new trial was also filed
November 1, 2007, and therefore was not timely.  Walton had until October 29, 2007, to file a notice
of appeal.
  No motion for extension of time to file his notice of appeal was filed.  See Tex. R. App.
P.  26.3.
  Hence, this appeal is untimely, and we are without jurisdiction to hear this case.
 
 
 
 
            We dismiss this appeal for want of jurisdiction.  
 
                                                                        Josh R. Morriss, III
                                                                        Chief Justice

Date Submitted:          January 8, 2008
Date Decided:             January 9, 2008

Do Not Publish